SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

837
KAH 11-01670
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
MICHAEL GONZALEZ, PETITIONER-APPELLANT,

                     V                               MEMORANDUM AND ORDER

WAYNE COUNTY SHERIFF AND NEW YORK STATE DIVISION
OF PAROLE, RESPONDENTS-RESPONDENTS.


ROBERT TUCKER, PALMYRA, FOR PETITIONER-APPELLANT.

MICHAEL GONZALEZ, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT-RESPONDENT NEW YORK STATE DIVISION OF PAROLE.


     Appeal from a judgment (denominated order) of the Supreme Court,
Wayne County (Dennis M. Kehoe, A.J.), entered April 18, 2011 in a
proceeding pursuant to CPLR article 70. The judgment dismissed the
petition for a writ of habeas corpus.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Supreme Court properly dismissed the petition for a
writ of habeas corpus. “The challenges by petitioner to the
determination of the Administrative Law Judge following his final
parole revocation hearing ‘could have been addressed in the course of
[an] administrative appeal,’ and thus petitioner failed to exhaust his
administrative remedies” (People ex rel. Giguere v Barkley, 70 AD3d
1321, lv denied 14 NY3d 710; see People ex rel. Bratton v Mellas, 28
AD3d 1207, 1207-1208, lv denied 7 NY3d 705; see also 9 NYCRR 8006.3
[a], [b]). “Moreover, even if petitioner’s purported constitutional
claims might otherwise ‘justify a departure from the general rule
requiring exhaustion of administrative remedies’ . . ., habeas corpus
relief nonetheless is unavailable as such claims, even if meritorious,
would not entitle petitioner to immediate release” (People ex rel.
Ariola v Sears, 53 AD3d 1001, 1002, lv denied 11 NY3d 710; see People
ex rel. Wethington v Beaver, 306 AD2d 945, 946).




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court